Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 07, 2016

The Court of Appeals hereby passes the following order:

A17D0032. SHARON BUSH ELLISON v. THE STATE.

      On August 10, 2016, Sharon Bush Ellison filed a pro se application for
discretionary appeal to this Court seeking review of a state court’s order denying her
motion to continue a hearing regarding a traffic violation. We, however, lack
jurisdiction.
      Because the case remains pending in the state court, Ellison was required to
follow the procedures for interlocutory review as set forth in OCGA § 5-6-34 (b),
including obtaining a certificate of immediate review signed and entered by the trial
court, to appeal the order she included with her application materials. See Gray v.
Springs, 224 Ga. App. 427, 427 (481 SE2d 3) (1997); Bailey v. Bailey, 266 Ga. 832,
832-833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga.
587, 588-589 (1) (408 SE2d 103) (1991). Ellison’s failure to follow the proper
appellate procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            09/07/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.